Exhibit 10.2

Director

In accordance with the provisions of the Company’s 2000 Stock Incentive Plan, as
amended from time to time, a Non-Qualified Stock Option to purchase [number of
options granted] shares of Common Stock of the Company, subject to the terms and
conditions as follows: (the “Plan”), Board resolutions adopted May 7, 2002, and
as set forth in Exhibit A, attached hereto and made a part hereof (together,
with this letter, the “Agreement”), you were granted

 

Date of Agreement/Grant:

  

[grant date]

Non-Qualified Stock Options Granted:

   [number of options granted]

Exercise Price Per Share:

  

[fair market value on grant date]

Total Exercise Price

  

[number of options granted multiplied by exercise price]

Expiration Date:

  

[to be determined]

Vesting Schedule:

   Six Month Cliff   

Please indicate your acceptance by executing two (2) original copies of this
Agreement and returning one

(1) original copy by U.S. Mail to Cindy Freeze.

 

Very truly yours,    

Martin L. Vaughan, III

Chairman and Chief Executive Officer

By my signature below, I hereby acknowledge receipt of this Award on the date
shown above, which has been issued to me under the terms and conditions of the
Plan. I further acknowledge receipt of the copy of the Plan and agree to conform
to all of the terms and conditions of the Award and the Plan.

 

Signature:         

Date:                             

       

Director

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

STOCK OPTION AGREEMENT

FOR OUTSIDE DIRECTORS

1. Exercise of Option. This option shall be exercisable with respect to the
total number of shares covered by this option after the expiration of six
(6) months from the granting of the option. Once this option has become
exercisable with respect to the total number of shares in accordance with the
preceding sentence, it shall continue to be exercisable with respect to such
shares until the termination of Optionee’s rights hereunder pursuant to
paragraph 4, 5 and 6 or, otherwise, until the Expiration Date. A partial
exercise of this option shall not affect Optionee’s right to exercise
subsequently this option with respect to the remaining shares that are
exercisable, subject to the six month vesting period set forth in the first
sentence of this subparagraph (b) and the conditions of the Plan and this
Agreement.

2. Method of Exercising and Payment for Shares. This Option may be exercised
only by written notice delivered to the attention of the Company’s Secretary at
the Company’s principal office. The written notice shall specify the number of
shares being acquired pursuant to the exercise of the Option when such Option is
being exercised in part. The exercise date shall be the date such notice is
received by the Company. Such notice shall be accompanied by payment of the
Option price in full for each share (a) in cash (United States dollars) or by
cash equivalent acceptable to the Company, (b) by the surrender (by physical
delivery or attestation) of mature shares of Common Stock (shares held by the
Optionee for at least six months) or (c) by a cashless exercise pursuant to
Section 8.04 of the Plan.

3. Nontransferability. This Option is nontransferable except, in the event of
the Optionee’s death, by will or by the laws of descent and distribution subject
to the terms hereof. During Optionee’s lifetime, this Option may be exercised
only by Optionee.

4. Exercise in the Event of Death. Subject to the six month vesting requirement
set forth in Section 1 hereof, this option shall remain exercisable with respect
to any shares yet unexercised in the event that the Optionee dies prior to
exercising this option in full and prior to the Expiration Date of this option.
In that event, this option may be exercised by Optionee’s estate, or the person
or persons to whom his rights under this option shall pass by will or the laws
of descent and distribution. Optionee’s estate or such persons must exercise
this option with respect to the remaining shares subject to the option, if at
all, within two years of the date of Optionee’s death or during the remainder of
the period preceding the Expiration Date, whichever is shorter.

5. Exercise in the Event of Permanent and Total Disability. Subject to the six
month vesting requirement set forth in Section 1 hereof, this option shall
remain exercisable with respect to any shares yet unexercised if the Optionee
becomes permanently and totally disabled (within the meaning of the Company’s
Long-Term Disability Plan) while serving on the Board prior to exercising this
option in full and prior to the Expiration Date of this option. In such event,
the Optionee must exercise this option with respect to the remaining shares
subject to the option, if at all, within two years of the date on which he
ceases serving on the Board due to permanent and total disability or during the
remainder of the period preceding the Expiration Date, whichever is shorter.

6. Exercise After Resignation, Non-Election or Other Approved Circumstance.
Subject to the six month vesting requirement set forth in Section 1 hereof, in
the event that the Optionee resigns from or is not re-elected or does not stand
for re-election to the Board or in any other circumstance approved by the Board
in its sole discretion, this option shall remain exercisable with respect to any
shares yet unexercised but must be exercised by the Optionee, if at all, within
two years following the date of his resignation or cessation of service on the
Board, or within the period prescribed by the Board in an approved circumstance,
or during the remainder of the period preceding the Expiration Date, whichever
is shorter.

7. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Optionee to a fractional share such
fraction shall be disregarded.

8. Investment Representation. Optionee agrees that, unless such shares
previously have been registered under the Securities Act of 1933, as amended
(the “Securities Act”): (i) any shares purchased by him hereunder will be
purchased for investment and not with a view to distribution or resale and
(ii) until such registration, certificates representing such shares may bear an
appropriate legend to assure compliance with the Securities Act. This investment
representation shall terminate when such shares have been registered under the
Securities Act.



--------------------------------------------------------------------------------

9. Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
this Option, and the price per share thereof, shall be proportionately adjusted
by the Company for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, combination,
reclassification, recapitalization or general issuance to holders of Common
Stock of rights to purchase Common Stock at substantially below its then fair
market value, or any change in the number of such shares outstanding effected
without receipt of cash or property or labor or services by the Company, or any
spin-off or other distribution of assets to shareholders.

In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all or a part of its authorized
shares without par value into the same number of shares with a par value, or any
subsequent change into the same number of shares with a different par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.

The grant of this Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

10. Change of Control. Notwithstanding any other provision of this Agreement to
the contrary, in the event of a Change of Control, the provisions of Section
XIII (3) of the Plan shall apply to this Option.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia, except to
the extent that federal law shall be deemed to apply.

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

13. Optionee Bound by Plan. Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributes, and personal representatives of Optionee and the successors of the
Company.

15. Gender. All pronouns used herein shall be deemed to refer to either the male
or female as appropriate.

16. Notice and Consent to Electronic Delivery. The Company expects to deliver
notices and certain documents relating to its employee benefit plans by posting
the information on the Company’s web site, intranet or electronic bulletin board
or transmitting the material to employees by e-mail. These documents include
employee benefits plans and any amendments thereto, election forms,
prospectuses, supplements to prospectuses, annual reports to shareholders,
informational brochures and similar information. The Company will provide you
with e-mail notification of the posting of any of the foregoing documents. This
method of notification and access to documents relating to employee benefit
plans will be in lieu of paper delivery of the same documents. To satisfy legal
requirements, your signature is an affirmative election to accept electronic
notification and delivery of these documents in lieu of paper delivery, as well
as all other terms of the award.

17. Defined Terms. All terms used herein that are defined in the Plan shall have
the meanings given to them in the Plan.